It is a great honour to address the Assembly once again. I would like to start by joining the previous speakers in conveying my Government’s congratulations to Ambassador Peter Thomson on his election as President of the General Assembly at its seventy-first session.
Last year, we, the leaders of the international community, came together in the realization that, in an increasingly interdependent world, all of our actions are, more than ever before, closely connected and impact one another. We therefore collectively pledged to implement the Sustainable Development Goals, so as to transform our world for the benefit of humankind. The universal, comprehensive and indivisible 2030 Agenda for Sustainable Development represents a common reference point for all of us and our guiding tool as we attempt to effectively tackle the universal challenges that transcend boundaries and threaten regional and international cohesion.
Challenges such as poverty, hunger, child mortality, social and economic inequality, lack of adequate health standards and educational opportunities have, in turn, aggravated worrying phenomena such as religious fundamentalism, sectarianism, terrorism, civil war and ethnic conflicts. The combination of all those factors has resulted in the extraordinary humanitarian crisis we are witnessing in the forcible displacement of millions of people, with the consequent unprecedented wave of refugees and migration flows that we are all witnessing, some of us at our doorstep. In that regard, it goes without saying that, in order to reverse such disturbing developments and establish more prosperous, just and peaceful societies, we need to address collectively and in an effective manner the root causes that have led to the uncontrolled exacerbation of those flows, through a two-fold interrelated approach.
First, by directing and concentrating our efforts so as to finally make sustainable development possible in all of the countries and regions in need. That can be achieved only if we adopt a targeted and results-oriented approach towards development cooperation, which will create the political and socioeconomic conditions needed for institution-building, stability and economic growth by, inter alia, eliminating inequality and social exclusion, addressing gender inequality and combating gender-based violence, facilitating investment in human capital via capacity development and education, especially by promoting girls’ education, strengthening the role of key productive sectors, such as agriculture, energy and health, building resilience and fostering full respect for human rights and fundamental freedoms, and enhancing good governance and promoting the rule of law, as well as combating corruption.
Secondly, we need to resourcefully confront the threats posed by ongoing conflicts, as well as prevent future ones, in order to achieve lasting and viable political solutions that will promote regional peace, security and predictability. To that end, I wish to recall that the current session of the General Assembly was preceded by the High-level Meeting on large movements of refugees and migrants, during which we confirmed our shared responsibility to collectively address the issue of enforced human displacement. In parallel, all of us should direct our efforts, in an inclusive way, to combat human traffickers and the enablers of terrorism. Given that in today’s globalized world, all of us, even if in different contexts and to varying degrees, inevitably face some or all of those challenges, meaningful and effective multilateralism should be reinforced. That is critical. To that end, we should reconsider the prevention and conflict-resolution mechanisms at our disposal, with a view to making them more efficient, effective and immediate.
That can be achieved only by strengthening our support for and commitment to the United Nations, which is the only international forum that was established by all of us with the aim of cooperatively resolving regional and international threats to peace and security. Otherwise, we run the risk of an indefinite perpetuation of the current humanitarian crisis and ongoing conflicts, which would serve the best interests of their perpetrators at the expense of our universal principles.
As his 10-year tenure is coming to an end, I wish to convey both my Government’s and my personal appreciation to Mr. Ban Ki-moon, the Secretary-General, for his service in the promotion of our common values, and for his hard work and accomplishments. In particular, I wish to commend him for his instrumental role in getting the 2030 Agenda for Sustainable Development adopted, for his work on the recent agreement on the Comprehensive Refugee Response Framework and, of course, for bringing the United Nations Conference on climate change to a successful conclusion through the Paris Agreement. It is an agreement that Cyprus is committed to ratifying by the end of the year. Moreover, I wish to thank the Secretary-General for his active role in achieving a peaceful and comprehensive settlement on long- standing international issues, including the Cyprus problem — a problem that, sadly, is the second-longest- standing unresolved international issue on the United Nations agenda.
Following the tragic events of 1974 and Turkey’s invasion, the continuing military occupation of more than a third of the territory of the Republic of Cyprus and, at the same time, the forced displacement of approximately 40 per cent of the population, the Greek Cypriot side, in a spirit of compromise, accepted the transformation of the unitary State into a federal one. Since then, a plethora of Security Council resolutions have reaffirmed the basis of the settlement as a bicommunal, bizonal federation with political equality, as well as the high-level agreements, with a single international legal personality, a single sovereignty and a single citizenship. At the same time, successive leaders of the two communities have engaged unsuccessfully so far in numerous rounds of talks.
Following my election in 2013, a renewed effort at negotiation on 11 February 2014 led to the adoption of the Joint Declaration by the leaders of the two communities and the resumption of the negotiating process. On the one hand, the Joint Declaration encapsulates the following fundamental principles: the reaffirmation of the basis of the settlement; Cyprus’ continued membership in the United Nations and the European Union (EU); the values upon which the EU is founded shall be safeguarded throughout the island, with full respect for democratic principles, human rights and fundamental freedoms; and union, in whole or in part, with any other country or any form of partition or secession or any other unilateral change to the state of affairs shall be prohibited.
On the other hand, it established the methodology of the talks. All chapters would be discussed interdependently. The process would be led by the leaders, and only an agreement freely reached by them might be put to simultaneous referenda. Any kind of arbitration would, therefore, be excluded. Nothing would be considered as agreed until everything is agreed. The leaders would aim to reach a settlement as soon as possible, without any enforced or artificial timelines. Thus, both communities have agreed on the overarching rules and modalities that are to guide the negotiating process. That has enabled the two leaders to have a clear and shared understanding on the framework of the envisaged settlement and on the ways and means of achieving it.
Last year, following the change in the leadership of the Turkish Cypriot community, I spoke of my revived hope that the new round of negotiations would end the unacceptable status quo. This year, following a series of
frequent meetings between the two leaders, I have the pleasure of informing the Assembly that progress has been achieved on the important aspects of the Cyprus problem, confirming, inter alia, that United Cyprus will have a single international legal personality, a single sovereignty and a single citizenship, thereby guaranteeing, for all Cypriots, the freedom of movement and the right to acquire property, reside, practise a trade or profession and establish and operate a business or engage in any economic activity throughout Cyprus; full respect for the individual’s right to property; ensuring that the demographic character of the island on the first day of the settlement will reflect, with a slight deviation, the traditional demographic composition of the Republic of Cyprus as established in 1960; ensuring that the said demographic composition will not be altered by outside influences; the implementation of the EU acquis throughout the territory of Cyprus, without deviations or permanent derogations; and protecting the bizonal and bicommunal character of the settlement through specific clauses.
As agreed by the two leaders, the federal Constitution shall prescribe that the United Cyprus Federation shall be composed of two constituent States of equal status, establishing the mode in which political equality will be exercised, including the effective participation in decision-making at the federal level. I must admit that further convergence has been reached on most aspects in the chapters on governance, economy and the European Union to the benefit of all Turkish and Greek Cypriots. At the same time, what is also encouraging is that, in contrast to previous negotiations, discussions in the form of brainstorming have, for the first time, commenced in relation to the chapters on territorial readjustments and security.
I do not wish to overlook the significant progress that has been achieved; however, I feel obliged to stress that differences remain on a number of issues regarding the chapters on governance, the EU and the economy. But the most significant divergences lie in the core and fundamental chapters on property, territory, and security and guarantees, which will significantly impact whether a solution could be feasible in the very near future.
My aim is to avoid the failures of the past and to present to the people a clear and well-prepared settlement with no interpretive or other ambiguities and deficiencies, ensuring that the solution will be politically and economically viable, functional and lasting. In that respect, we need to address the financial dimension of the settlement, including costs related to the property issue and the institutional functioning of the Federal State; the safeguarding of the smooth implementation of the agreement; the first day of the solution and what it would entail; the introduction of the euro as legal tender on day one of the settlement; and, one of the most important issues, the speedy implementation of the various aspects of the agreement, among others.
I wish to reiterate yet again my resolve to continue working with the same determination and intensive pace, in order to reach a solution as soon as possible, hopefully, by the end of the year. I believe that this ambitious goal is achievable, provided that all interested parties and stakeholders show a similar degree of commitment, engage constructively and proceed with concrete and tangible steps that positively reinforce the negotiating process.
We need a solution that will reunite our country, its people, the economy and our institutions; create a win-win situation for all Cypriots — we do not want to create winners or leave behind losers; address the expectations, sensitivities and concerns of both Greek and Turkish Cypriots; ensure the building of a modern EU and United Nations Member State, enjoying full sovereignty, independence and territorial integrity; restore and fully respect the fundamental freedoms and human rights of all its citizens; establish Cyprus as an international paradigm of peaceful coexistence and prosperous collaboration between all of its citizens, irrespective of their different ethnic, cultural and religious diversity; and rid Cyprus of third-country military troops and guarantees, an anachronism in today’s world.
It is my firm belief that the solution of the problem in Cyprus would, first and foremost, be to the benefit of all Cypriots, by creating conditions of peace, prosperity and a flourishing society, and unlocking the country’s full potential for future generations. Regionally, it would turn Cyprus into a model country of stability and predictability, and would broaden the role of Cyprus as a security-provider in one of the most turbulent areas of the world. At the European level, it would end the oxymoron of one of its Member States being divided, while it would also positively reinforce relations between the European Union and Turkey, as well as strengthen the rest of the security architecture of the EU. Last but not least, solving an international problem that has been on the agenda of the United Nations for the past several decades will offer a beacon of hope, showing that even the most intractable problems can be solved peacefully through the United Nations.
